         Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

CMI ROADBUILDING, INC., and                      )
CMI ROADBUILDING, LTD.                           )
                                                 )
                            Plaintiffs,          )
v.                                               )       Case No. CIV-18-1245-G
                                                 )
SPECSYS, INC.,                                   )
                                                 )
                            Defendant.           )

                                          ORDER

       Now before the Court is Plaintiffs’ Motion to Compel Defendant to Produce

Requested Financial Information (Doc. No. 167). Defendant SpecSys, Inc. (“SpecSys”)

has responded in opposition to the Motion (Doc. No. 177) and Plaintiffs have replied (Doc.

No. 187). Plaintiffs have additionally filed a supplemental brief (Doc. No. 198), to which

Defendant has responded (Doc. No. 202).1 The Court makes its determination based on

the parties’ written submissions.

       Rule 26(b)(1) of the Federal Rules of Civil Procedure sets forth the scope of

discoverable information:

              Parties may obtain discovery regarding any nonprivileged matter that
              is relevant to any party’s claim or defense and proportional to the
              needs of the case, considering the importance of the issues at stake in
              the action, the amount in controversy, the parties’ relative access to
              relevant information, the parties’ resources, the importance of the


1
 In accordance with Local Civil Rule 7.1(i), Plaintiffs obtained leave of court prior to
filing their supplemental brief. See Doc. Nos. 196 and 197. Defendant’s response (Doc.
No. 202) was filed February 1, 2021, without prior court authorization. Although
Defendants’ response was filed in violation of Local Civil Rule 7.1(i), the Court has
nonetheless considered it prior to issuing this order.
           Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 2 of 8




               discovery in resolving the issues, and whether the burden or expense
               of the proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26 (b)(1). The burden to demonstrate relevance rests with the party seeking

discovery. Chrisman v. Bd. of Cty. Comm’rs of Okla. Cty., No. CIV-17-1309-D, 2020

WL 7033965, at *2 (W.D. Okla. Nov. 30, 2020).

    I.   Miscellaneous Financial Documentation

         Requests for Production Nos. 295 to 310 seek miscellaneous financial documents

of SpecSys spanning the years 2015 to 2020, including among other things tax returns,

balance sheets, income statements, profit and loss statements, and cash flow statements.2

Plaintiffs contend such documents are relevant to their claims for breach of contract,

fraudulent misrepresentation, and punitive damages. Pl.’s Mot. at 7-12. SpecSys responds

that it has already produced “a current balance sheet and profit/loss statement showing its

current net worth” and that any further financial information is irrelevant, at least “until

the merits of [Plaintiffs’] punitive damage claim [has been] subjected to the summary

judgment process.” Def.’s Resp. (Doc. No. 177) at 1-2, 4-5.

         A.    Breach of Contract and Fraudulent Misrepresentation

         Plaintiffs assert that SpecSys put its own financial condition at issue when its

corporate designee testified that SpecSys did not carry out its contractual obligations

because it was “in a cash flow bind.” Pl.’s Mot at 11-13. Whether SpecSys was “actually




2
  See Def.’s Resp. to Pl.’s Tenth Set of Request for Production (Doc. No. 167-8), Nos. 295
to 310.
                                             2
             Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 3 of 8




in a cash flow bind,” Plaintiffs submit, is relevant to their claims for breach of contract

and fraudulent misrepresentation. Id. at 12. The Court disagrees.

       Plaintiffs make no effort to show how SpecSys’ reason for nonperformance is

relevant to their contract claims. Prevailing authority suggests that it is not. See Matthew

A. Cartwright et al., LITIGATING BUSINESS AND COMMERCIAL TORT CASES § 2:4

(“Ordinarily, in a contract action, the sole question on liability is whether or not the

contract was breached. The reasons for the breach are irrelevant . . .”) (emphasis in

original).

       Nor have Plaintiffs shown relevance with respect to their claim of fraudulent

misrepresentation. Plaintiffs argue:

       [B]y agreeing to the Purchase Orders, SpecSys represented that it had the
       ability to perform the contract under the terms of the Purchase Orders. If
       SpecSys was in such a precarious financial condition that it could not
       complete the Purchase Orders under their terms, Plaintiffs are entitled to
       discover what SpecSys knew of its financial condition before entering the
       contracts with Plaintiffs, which goes directly to their fraud claim against
       SpecSys.

Pl.’s Mot. at 12. This argument would be meritorious if Plaintiffs’ fraud claim were

premised on alleged misrepresentations about SpecSys’ financial condition. Plaintiffs’

fraud claim is instead premised on alleged misrepresentations about SpecSys’ engineering

expertise and manufacturing capacity. See Am. Compl. (Doc. No. 78), at ¶¶ 19-24, 26,

32, 36, 45, 47, 48, 59, 65, 69, 88, 89. Plaintiffs have not shown—and the Court is unable

to independently discern—the relevance of SpecSys’ financial condition in the context of

such a claim.



                                             3
            Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 4 of 8




       B.      Punitive Damages

       Plaintiffs further contend that SpecSys’ financial condition is relevant to their claim

for punitive damages and that, “[c]ontrary to SpecSys’ position, [such] discovery is not

limited to [SpecSys’] current net worth.” See Pl.’s Mot. at 7-10. The Court agrees that,

by virtue of their claim for punitive damages, Plaintiffs are entitled to inquire into

SpecSys’ financial condition. The Court nonetheless concludes that, at this stage in the

litigation, SpecSys has produced sufficient documentation of its financial condition and

should not be required to produce further such documentation.

       Oklahoma’s punitive-damages statute provides that, in assessing an award for

punitive damages, the factfinder may consider, among other factors, “[t]he financial

condition of the defendant.” Okla. Stat. tit. 23, § 9.1(A). While evidence of a defendant’s

financial condition is indisputably relevant to a claim for punitive damages, courts remain

“wary of oppressive or needlessly invasive financial discovery.” Oklahoma, ex rel.

Edmondson v. Tyson Foods, Inc., No. 05-CV-329-GKF-PJC, 2009 WL 10271831, at *5

(N.D. Okla. Mar. 13, 2009); see also Wright & Miller, FED. PRACTICE & PROCEDURE (3d

ed.) § 2008.4 (explaining that courts should “balance the intrusiveness” of financial

discovery “with the value of [such] discovery” in establishing the defendant’s financial

condition). Thus, the mere existence of a punitive-damages claim does not give a plaintiff

carte blanche to probe a defendant’s sensitive financial documents.

       The scope of permissible financial discovery under Okla. Stat. tit. 23, § 9.1(A) is

far from settled. Several courts have drawn a hard and fast line at evidence of a

defendant’s net worth, reasoning that such evidence “provides adequate information to
                                              4
         Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 5 of 8




advise the jury of the wealth of the Defendant so that an appropriate punitive damage

award may be determined.” Edmondson, 2009 WL 10271831, at *5; accord Hellard v.

Mid Century Ins. Co., No. 19-CV-43-GKF-FHM, 2020 WL 5865871, at *1 (N.D. Okla.

Oct. 1, 2020); E.E.O.C. v. Midwest Reg’l Med. Ctr., LLC, No. CIV-13-789-M, 2014 WL

2560704, at *4 (W.D. Okla. June 6, 2014).

      Other courts have allowed a broader inquiry. See, e.g., Emmert Second Ltd. P’ship

v. Marshalltown Co., No. CIV-10-12-C, 2011 WL 13228383, at *1-2 (W.D. Okla. July

11, 2011) (compelling production of audited financial statements, balance sheets, profit

and loss statements, bank statements, tax returns, and income statements); Smith v. State

Farm Mut. Auto. Ins. Co., No. CIV-17-1007-C, 2018 WL 4517470, at *2 (W.D. Okla.

Sept. 20, 2018) (compelling insurer to produce “financial information pertaining to

premiums earned and amounts paid out in Oklahoma claims in the past five years”).

      A third group of decisions reflect a principle that the scope of discoverable financial

information—and the stage at which such information becomes discoverable—should be

determined on a case-by-case basis depending, among other things, on the sensitivity of

the requested documentation and the plaintiff’s likelihood of success on the punitive-

damages claim. See Prescott v. Cracker Barrel Old Country Store, Inc., No. CIV-18-121-

SLP, 2019 WL 11339790, at *3 (W.D. Okla. Feb. 5, 2019) (limiting production of

financial information due, in part, to “the confidential and proprietary nature” of the

information requested); Edmondson, 2009 WL 10271831, at *3 n.3 (N.D. Okla. Mar. 13,

2009) (noting that “where a punitive damage claim appears to have little merit, it would

be appropriate to delay disclosure of financial information until the claim is tested by
                                             5
            Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 6 of 8




dispositive motion”); Toussaint-Hill v. Montereau in Warren Woods, No. 07-CV-179

GKF/SAJ, 2007 WL 3231720, at *1 (N.D. Okla. Oct. 29, 2007) (holding that, under the

circumstances presented, production of financial information “is appropriate only after a

dispositive ruling on the issue of punitive damages”).

          SpecSys urges the Court to postpone further financial discovery “until the merits

of [Plaintiffs’] punitive damage claim [has been] subjected to the summary judgment

process.”3 Def.’s Resp. at 1-2, 4-5. The Court finds SpecSys’ proposal to be a reasonable

one, particularly in light of the fact that SpecSys has already produced documentation

showing its net worth, which, according to several opinions within this Circuit, is the

entirety of Plaintiffs’ prerogative to begin with.

          Accordingly, the Court DENIES Plaintiffs’ Motion to Compel Defendant to

Produce Requested Financial Information (Doc. No. 167) to the extent Plaintiffs seek

further documentation in response to Requests for Production Nos. 295 to 310. This denial

is without prejudice to Plaintiffs’ resubmission of a motion to compel following

adjudication of Defendant’s forthcoming motion, or, if no such motion is filed, following

the deadline for dispositive motions.

    II.   Documentation of the Financial Relationship Between SpecSys and Ritalka, Inc.

          Requests for Production Nos. 142, 143, 145, 146, 188, 190, and 191 seek

documents illuminating the financial relationship between SpecSys and its parent


3
 On February 19, 2021, SpecSys moved for summary judgment on Plaintiffs’ tort claims,
arguing, among other things, that Plaintiffs are not entitled to recover punitive damages
as a matter of law. Def.’s Br. in Supp. of Mot. for Partial Summ. J. No. 2 (Doc. No. 239)
at 23-25.
                                              6
         Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 7 of 8




company, Ritalka, Inc. (“Ritalka”).4 Plaintiffs assert they propounded these Requests in

response to “[e]vidence developed during discovery establish[ing] [that] [Ritalka] controls

the finances and operation of SpecSys and in many instances employs personnel who

performed work on Plaintiffs’ projects.” Def.’s Resp. at 1-2. Plaintiffs contend they are

entitled to production of “documents relating to SpecSys’ work performed on behalf of

Plaintiffs and how Ritalka treats and accounts for work performed by or on behalf of

SpecSys.” Pl.’s Mot. at 2. At a minimum, Plaintiffs seek documentation showing

Ritalka’s “monthly corporate charges” to SpecSys, as well as unaltered copies of certain

“revenue spreadsheets.” Id. at 5; Pl.’s Supp. (Doc. No. 198), at 1-2.5

       The Court finds that Plaintiff has not established the relevance of the requested

documentation. “[A] holding or parent company has a separate corporate existence” and

should thus be “treated separately from the subsidiary in the absence of circumstances

justifying disregard of the corporate entity.” Cf. Benton v. Cameco Corp., 375 F.3d 1070,

1081 (10th Cir. 2004). Plaintiffs submit that the requested documentation is probative of

“SpecSys’ and Ritalka’s financial condition,” which in turn is probative of why SpecSys




4
 See Def.’s Resp. to Pl.’s Fifth Set of Request for Production (Doc. No. 167-5), Nos. 142,
143, 145, and 146; Def.’s Resp. to Pl.’s Sixth Set of Requests for Production (Doc. No.
167-6), Nos. 188, 190, and 191.
5
  On or about January 28, 2021, SpecSys produced a number of the revenue spreadsheets
at issue. Plaintiffs contend the spreadsheets were altered and demand that they be
produced “without alteration.” Pl.’s Supp. (Doc. No. 198), at 1-2. SpecSys responds that
the spreadsheets were “exchanged in their native format of Excel” in “Read Only” format
and were not substantively altered before production. Def’s Resp. to Supp. (Doc. No.
202), at 1-2.
                                            7
          Case 5:18-cv-01245-G Document 269 Filed 03/05/21 Page 8 of 8




did not fulfill its contractual obligations to Plaintiffs.6 Pl.’s Mot. at 2; see also id. at 6, 11-

13.   But, as explained above, Plaintiffs have not shown that SpecSys’ reason for

nonperformance is relevant to any of their claims.

       Accordingly, the Court DENIES Plaintiffs’ Motion to Compel Defendant to

Produce Requested Financial Information (Doc. No. 167) to the extent Plaintiffs seek

further documentation in response to Requests for Production Nos. 142, 143, 145, 146,

188, 190, and 191.

        IT IS SO ORDERED this 5th day of March, 2021.




6
 Plaintiffs do not argue that the monthly corporate charges and/or revenue spreadsheets
are relevant to their claim for punitive damages.
                                                8
